Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2015/0318333) by Narayanan et al (“Narayanan”).
Regarding claim 1, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., a semiconductor device, comprising: 
a plurality of storage elements (FIG. 15, 1502; “memory array”; the “storage elements are meant to be used in an array; see par. 80; for specific example, see FIG. 1, 124) formed on conductive structures (bottom 116); 
a cap layer (122) located over the storage elements and the conductive structures; 
an interlevel dielectric (ILD) layer (134) over the cap layer, wherein the ILD layer comprises trenches reaching a top portion of the storage elements (directly above 124; contains the right 1016/116), and via openings (to the left of 124; contains the left 1016/116); and 
a conductive material formed in the trenches (right 1016/116) and the via openings (left 1016/116), wherein the conductive material makes contact with the storage elements and forms interlevel vias in the via openings (see FIG. 1).
Regarding claim 2, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the plurality of storage elements comprise a stack of layers over the conductive structures (120/126/128/130 are shown; the equivalent of 120 is considered a part of stack, according to claim 5 below).
Regarding claim 3, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the plurality of storage elements comprise a patterned stack of layers (first of all, these are method of making limitations (“patterned”) in a claim drawn to device; hence, not patentable according to Courts; however, patterning is shown in FIGs. 4A-B).
Regarding claim 4, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the patterned stack of layers includes structures of different sizes in the different layers of the storage elements (120 is of different size from 126/128/130; also see par. 42).
Regarding claim 5, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the stack of layers comprises a first electrode layer (120).
Regarding claim 6, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the stack of layers comprises a memory material layer (126) formed over the first electrode layer.
Regarding claim 7, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., further comprising a second electrode layer (128) over the memory material layer.
Regarding claim 8, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., the storage elements include a phase change memory material (see par. 3; inventors are aware of “phase-change” type memory; hence, implementing that type of memory in light of explicit teachings of inventor, is at the very least obvious, in order to use the device in apparatus that requires such a type of memory; also see par. 36).
Regarding claim 9, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the storage elements include an adjustable resistive memory (par. 36; “resistive-switching memory”; in this type of memory, resistance “switches”; hence, it is “adjustable”).
Regarding claim 10, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the conductive material in the trenches and the via openings includes metal lines (FIG. 1, “2nd layer conductor”) formed on a subsequent metal (it is formed above its own metal; see left 116).
Regarding claim 11, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the storage elements and the interlevel vias are completely formed within a same metal layer (see FIG. 1; there is “2nd layer conductors 132”; and there is also “conductors 108”; the “storage elements and the “interlevel vias” are all completely within the “2nd layer conductors 132”, being defined as “above “conductors 108”, which end with bottom 116).
Regarding claim 12, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., a semiconductor device, comprising:
 a stack of layers formed over an underlying layer having conductive structures therein (see claim 1), the stack of layers including at least an electrode layer and a memory material layer (see claims 5 & 6), wherein the stack of layers is patterned to form storage elements on conductive structures (see claim 2); 
a cap layer formed over the storage elements and the conductive structures (see claim 1);
 an interlevel dielectric (ILD) layer formed over the cap layer and having trenches formed therein to form via openings (see claim 1); and 
a conductive material formed in the trenches and the via openings that contacts with the storage elements and forms interlevel vias in the via openings (see claim 1).
Regarding claim 13, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the stack of layers further comprises a second electrode layer (128) over the memory material layer.
Regarding claim 14, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the patterned stack of layers includes structures of different sizes in the different layers of the storage elements (see claim 4).
Regarding claim 15, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the memory material layer includes a phase change memory material (see claim 8).
Regarding claim 16, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the memory material layer includes an adjustable resistive memory (see claim 9).
Regarding claim 17, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the conductive material in the trenches and the via openings includes metal lines formed on a subsequent metal (see claim 10).
Regarding claim 18, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., a semiconductor device, comprising:
 a storage element formed within a metal layer and over an underlying layer having conductive structures (see claims 1 & 11), the storage element including at least one electrode layer and a memory material layer (see claims 5 & 6); 
a cap layer (118) formed on sidewalls of the storage elements (bottom sidewalls, specifically) and over the conductive structures (bottom 116); 
an interlevel dielectric (ILD) layer disposed on the cap layer (122 & 134); and 
an interlevel via (unmarked; see left 1016/116; specifically the portion thereof within the 122 sub-layer; that is the “interlevel via”; the level being defined by the surrounding 122 nd layer conductors 132”, which begin directly above “conductors 108”) and having a same height as the storage element (total height of “storage element” begins with bottom surface of 120 and ends with top surface of 130; the above specified “interlevel via” is exactly that height, since it begins directly below the bottom surface of 134, and ends directly above the top surface of 106, as defined above).
Regarding claim 19, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the storage element includes a first electrode (120), the memory material layer (126) and a second electrode (128) wherein the first electrode and the second electrode have different sizes (see FIG. 1).
Regarding claim 20, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., wherein the memory material layer is selected from the group consisting of a phase change memory material and an adjustable resistive memory (see claims 8 & 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/04/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894